 

[fusi USDC EanY ti
| POCUM vas ‘
UNITED STATES DISTRICT COURT ro!
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA ;
ORDER
Vv.
WENDELL JONES, 19 CR 700-1 (VB)
Defendant. :
veo --- x

 

A bail hearing is scheduled for March 31, 2020, at 10:00 a.m.

All parties shall attend the hearing by calling the following number and entering the
access code when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662

Access Code: 1703567

The parties should be on the line by 10:00 a.m. and announce their names before
speaking.

Dated: March 27, 2020
White Plains, NY

SO ORDERED:

|

Vincent L. Briccetti
United States District Judge

 
